DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on February 12, 2020. Claims 1-20 are pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2 are directed to a system (product), claims 8-9 are directed to a method (process), and claims 15-16 are directed to non-transitory computer-readable medium (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-2, 8-9 and 15-16 are directed to the abstract idea of receiving a document, determining that the document is associated with a collection of documents, and adding the document to the collection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 8 and 15 recite: 
receive a document with a user mark over a blockchain; 
determine if the document is associated with a collection of documents based on the user mark; and 
add the document to the collection as a part of a process step.
Specifically claims 1, 8 and 15 recite “receive a document with a user mark, determine if the document is associated with a collection of documents based on the user mark, and add the document to the collection as a part of a process step.” which is a mental process grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a document, determining if the document is associated with a collection of documents based on document data, and adding the document to the collection. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a processor, a document processor node, a memory, and a blockchain, merely use one or more computers as tool to perform the abstract idea. The use of a processor, a document processor node, a memory, and a blockchain, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements a processor, a document processor node, a memory, and a blockchain, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, 9 and 16 recite: 
upload the document to a private file storage.
which describes storing data, which is managing personal behavior or relationships or interactions between people, grouped in “certain methods of organizing human activity” grouping of abstract ideas.
Dependent claims 3-7, 10-14 and 18-20 are directed to the abstract idea of claims 1, 8, and 15. However, the additional elements recited in the claims are sufficient to amount to significantly more than the judicial exception, and therefore integrate the abstract idea into a practical application and are eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica et al. (US Patent Publication No. 2017/0161375), in view of Scherrer et al. (US Patent Publication No. 2021/0021426.)
With respect to claims 1, 8, and 15 Stoica et al. teach:
receive a document with a user mark… (documents include tokens (i.e., user mark [0041], documents are received [0046]-[0047])
determine if the document is associated with a collection of documents based on the user mark; (matching documents to a cluster (i.e., collection) [0051], based on a signature generated from the tokens [0047])
add the document to the collection as a part of a process step. (cluster the document in a cluster with matching signature [0051])
In addition, with respect to claim 1, Stoica et al. teach:
a system, comprising: a processor of a document processor node; a memory on which are stored machine readable instructions that executed by the processor, cause the processor to perform… ([0116]-[0118])
Moreover, with respect to claim 15, Stoica et al. teach:
a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform… ([0116]-[0118])
	Stoica et al. do not explicitly teach receiving data over a blockchain.
	However, Scherrer et al. teach receiving data object as a version of a document over a blockchain (FIG. 5, [0112]-[0114])
Both Stoica et al. and Scherrer et al. teach systems for managing documents (e.g., data objects). While Stoica et al. teach receiving documents from several distributed document servers, Scherrer et al. teaches a blockchain network for communicating data objects, including document data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the document servers of Stoica et al. with the blockchain network of Scherrer et al. in order to communicate document data via a blockchain. (Scherrer et al.: Abstract, [0003], [0026])
With respect to claims 2, 9, and 16 Stoica et al. and Scherrer et al. teach the limitations of claims 1, 8, and 15.
Moreover, Stoica et al. teach:
upload the document to a … file storage. (document database [0037])
In addition,  Scherrer et al. teach:
upload the document to a private file storage. (private visibility level of data objects [0108])
With respect to claims 3, 10, and 17 Stoica et al. and Scherrer et al. teach the limitations of claims 1, 8, and 15.
generate a hash of the document and store the hash on a ledger of the blockchain. ([0023], [0030]-[0031])
With respect to claims 4, 11, and 18 Stoica et al. and Scherrer et al. teach the limitations of claims 1, 8, and 15.
Moreover, Stoica et al. teach:
in response to the document belonging to the collection, construct a sequence of …[hashes]… for the collection of the documents. (generate sequence of signatures [0052], each signature in the sequence is a hash [0056])
In addition, Scherrer et al. teach:
…construct a sequence of Merkle trees for the collection of the documents. ([0031])
With respect to claims 5, 12, and 19 Stoica et al. and Scherrer et al. teach the limitations of claims 1, 8, and 15.
Moreover, Scherrer et al. teach:
generate a Merkle tree hash based on the collection of the documents. ([0031], [0088]-[0089])
With respect to claims 7, 14, and 20 Stoica et al. and Scherrer et al. teach the limitations of claims 4, 11, and 18.
Moreover, Scherrer et al. teach:
verify that the document is added to a blockchain transaction based on consistent proofs of the sequence of the Merkle trees (a hash proof of the data is used for verification [0023], a data object is notarized by executing a transaction [0033]-[0034], proof of existence and proof of non-existence of data object (i.e., document) [0034]-[0036]) 
and determine if the document is a part of the process step or a part of an entire process based on the consistent proof. (proof of existence of a version of the data object (i.e., document being part of a process) [0039], [0059])

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stoica et al. (US Patent Publication No. 2017/0161375), in view of Scherrer et al., further in view of Fisch.  (US Patent Publication No. 2020/0126075.)
With respect to claims 6, 13, Stoica et al. and Scherrer et al. teach the limitations of claims 5, and 12.
Stoica et al. and Scherrer et al. do not explicitly teach: 
tag the Merkle tree hash with details of the process step.
However, Fisch teaches:
tag the Merkle tree hash with details of the process step. ([0061], [0073])
Fisch, similar to Scherrer et al. teach a Merkle tree as a hash tree for a transaction database (i.e., a document database, an object database.) Fisch also teaches computing state tags associated with the database.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Merkle tree tags as taught by Fisch., into the Merkle tree for document management of Stoica et al. and Scherrer et al. in order to add details about processes to the Merkle tree. (Fisch: Abstract, [0028])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. El Kaafarani et al. (US 2020/0349616). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685

/STEVEN S KIM/Primary Examiner, Art Unit 3685